Case 2:16-cv-07733-DMG-AS Document 142 Filed 08/07/20 Page 1 of 5 Page ID #:1125




   1    Stanton L. Stein (SBN 45997)
        lstein@raklaw.com
   2    Bennett A. Bigman (SBN 115426)
   3    bbigman@raklaw.com
        Irene Y. Lee (SBN 213625)
   4    ilee@raklaw.com
        RUSS, AUGUST & KABAT
   5    12424 Wilshire Boulevard, 12th Floor
   6    Los Angeles, California 90025
        Telephone: (310) 826-7474
   7    Facsimile: (310) 826-6991
   8    Attorneys for Plaintiffs
        Century of Progress Productions, Christopher Guest,
   9    Rob Reiner Productions, United Heathen, Spinal Tap Productions,
  10    Harry Shearer, Rob Reiner, and Michael McKean

  11
  12                       UNITED STATES DISTRICT COURT
  13                      CENTRAL DISTRICT OF CALIFORNIA
  14
  15    CENTURY OF PROGRESS                       Case No. 2:16-cv-07733 DMG (AS)
        PRODUCTIONS; CHRISTOPHER                  [Assigned to The Honorable Dolly M.
  16    GUEST; ROB REINER                         Gee, Department 8C/350 W. 1st Street]
        PRODUCTIONS; UNITED
  17    HEATHEN; SPINAL TAP
  18    PRODUCTIONS; HARRY SHEARER;               JOINT STATUS REPORT
        ROB REINER; and MICHAEL
  19    MCKEAN,
  20                      Plaintiffs,
                                                  Case Filed: October 17, 2016
  21    vs.
  22
  23    VIVENDI S.A.; STUDIOCANAL;
        RON HALPERN, an individual,
  24    UNIVERSAL MUSIC GROUP INC.;
  25    UMG RECORDINGS, INC., and DOES
        1 through10, inclusive,
  26
                          Defendants.
  27
  28
                                                  1
                                        JOINT STATUS REPORT
Case 2:16-cv-07733-DMG-AS Document 142 Filed 08/07/20 Page 2 of 5 Page ID #:1126




   1          Pursuant to this Court’s Scheduling Order of January 24, 2020 (“Scheduling
   2    Order”), Plaintiffs Century of Progress Productions, Christopher Guest, Rob
   3    Reiner Productions, United Heathen, Spinal Tap Productions, Harry Shearer, Rob
   4    Reiner, and Michael McKean (“Plaintiffs”), and Defendants Vivendi S.A.,
   5    Studiocanal S.A.S., and Ron Halpern (“Defendants”), by and through their
   6    respective undersigned counsel, hereby submit this Joint Status Report regarding
   7    the Results of Early Mediation:
   8          1.     On January 24, 2020, the parties appeared before the Court for a
   9    scheduling conference in this matter.
  10          2.     In addition to entering the Scheduling Order, the Court referred the
  11    parties to mediation before Magistrate Judge Louise A. LaMothe, and ordered the
  12    parties to appear for a status conference on March 27, 2020.
  13          3.     On February 10, 2020, Judge LaMothe set the matter for mediation in
  14    Santa Barbara on March 18, 2020.
  15          4.     In preparation for the mediation, the parties’ counsel conferred
  16    multiple times regarding settlement. Defendants’ counsel communicated regularly
  17    with Defendants’ insurer to resolve issues regarding requested coverage for the
  18    case and settlement. These communications were impacted by the global COVID-
  19    19 pandemic with Defendants’ insurance carrier being located in northern Italy and
  20    counsel for the carrier located in Paris, France. In early March 2020, the parties
  21    appeared telephonically before Judge LaMothe twice to discuss the mediation and
  22    the progress of settlement discussions.
  23          5.     The COVID-19 pandemic disrupted the parties’ ability to proceed
  24    with the March 18 mediation date. Based on these impediments, and to enable the
  25    parties to continue to work out details needed for the mediation to succeed, on
  26    March 16, 2020, Judge LaMothe postponed the mediation, and requested the
  27    parties to reappear telephonically on March 30, 2020 to discuss their progress and
  28    resetting the mediation date.
                                                  2
                                        JOINT STATUS REPORT
Case 2:16-cv-07733-DMG-AS Document 142 Filed 08/07/20 Page 3 of 5 Page ID #:1127




   1          6.     On March 30, 2020, the parties (including Paris-based counsel for
   2    Studiocanal’s insurance carrier) and counsel participated in a telephonic mediation
   3    call with Judge LaMothe. On March 30, 2020, Judge LaMothe issued a minute
   4    order suggesting that Plaintiffs make a settlement proposal to Defendants by April
   5    1, 2020. Pursuant to such order, Plaintiffs conveyed a settlement proposal on April
   6    1, 2020.
   7          7.     After Plaintiffs submitted their initial settlement proposal, the parties’
   8    respective counsel have had regular telephonic communications with Judge
   9    LaMothe and have exchanged several settlement counter-proposals.
  10          8.     The settlement discussions have been impacted by the global COVID-
  11    19 pandemic and issues with Studiocanal’s insurance carrier. Initially,
  12    communications with the insurance carrier and its counsel were complicated by the
  13    fact that the applicable insurance policies are in French and require translation, the
  14    coverage issues are governed by foreign law, and the COVID-19 pandemic has
  15    significantly impacted insurance carrier personnel located in European “hot spots.”
  16    After several weeks of internal communications between Studiocanal and the
  17    carrier, the carrier decided that it would not fund a settlement or participate in
  18    further settlement discussions. Since then, the parties counsel have explored and
  19    discussed different potential settlement frameworks.
  20          9.     Over the past few months, the parties have narrowed the issues
  21    involving the framework of a settlement, which involves both the rights in the
  22    “This is Spinal Tap” film and related intellectual property, as well as a monetary
  23    payment. Although the parties have made progress, there still remain a few open
  24    issues and the parties are in the process of exchanging further information that will
  25    help assist in the parties’ decision-making process. The parties are continuing to
  26    discuss and negotiate these issues with the active and timely support and assistance
  27    of Judge LaMothe. The parties anticipate that, even with Judge LaMothe’s active
  28    assistance, given the open issues and the COVID-19 situation in general, it will
                                                 3
                                       JOINT STATUS REPORT
Case 2:16-cv-07733-DMG-AS Document 142 Filed 08/07/20 Page 4 of 5 Page ID #:1128




   1    likely require at least a few weeks of additional discussions to determine if a
   2    resolution is possible.
   3          10.    Accordingly, the parties jointly propose updating the Court with a
   4    further joint status report in mid-September 2020, as they hope to know by that
   5    time whether the case can be settled.
   6
   7    DATED: August 7, 2020                     RUSS, AUGUST & KABAT
   8
   9
                                                    By: /s/ Bennett A. Bigman
  10                                                    Bennett A. Bigman
  11                                                    Stanton L. Stein
                                                        Irene Y. Lee
  12                                                    Attorneys for Plaintiffs
  13                                                    Century of Progress Productions,
                                                        Christopher Guest, Rob Reiner
  14                                                    Productions, United Heathen, Spinal
  15                                                    Tap Productions, Harry Shearer,
                                                        Rob Reiner, and Michael McKean
  16
  17    DATED: August 7, 2020                          QUINN EMANUEL URQUHART &
                                                       SULLIVAN, LLP
  18
  19
                                                    By: /s/ Robert M. Schwartz
  20                                                    Robert M. Schwartz
  21                                                    Daniel C. Posner
                                                        Zachary A. Schenkkan
  22                                                    Attorneys for Defendants Vivendi
  23                                                    S.A., StudioCanal S.A.S., and Ron
                                                        Halpern
  24
        Pursuant to Local Rule 5-4.3.4, the filer of this document attests that all of the
  25
        signatories listed, and on whose behalf the filing is submitted, concur in the filing’s
  26
        content and have authorized the filing.
  27
  28
                                                 4
                                       JOINT STATUS REPORT
Case 2:16-cv-07733-DMG-AS Document 142 Filed 08/07/20 Page 5 of 5 Page ID #:1129




   1                             CERTIFICATE OF SERVICE
   2          I hereby certify that on August 7, 2020, I electronically filed a true and correct
   3   copy of the foregoing JOINT STATUS REPORT through the Court’s CM/ECF
   4   system, which will send a Notice of Electronic Filing (“NEF”) to all interested parties
   5   in the action through their counsel of record, who have consented to electronic
   6   service, as follows:
   7
   8    QUINN EMANUEL URQUHART & SULLIVAN, LLP
   9    Robert M. Schwartz
        Daniel C. Posner
  10    Zachary A. Schenkkan
  11    865 South Figueroa Street
        10th Floor
  12    Los Angeles, California 90017-2543
  13    robertschwartz@quinnemanuel.com
        danposner@quinnemanuel.com
  14    zackschenkkan@quinnemanuel.com
  15
        Attorneys for Defendants Vivendi S.A., StudioCanal, and Ron Halpern
  16
  17
  18                                             /s/ Stanton L. Stein
  19                                                         Stanton

  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 5
                                       JOINT STATUS REPORT
